DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
This application contains claims directed to the following patentably distinct species.
Species 
Claims 
Figures 
Features 
(Generic)
18-21, 23-35, 37


A 
1-4
14A, 14B 
A foam pad comprising a distal end and an enlarged proximal end, wherein the proximal end comprises a greater width than the distal end
B 	
5-7, 36
13A-13D
A first skin protection structure; a second porous skin protection structure is releasably pre-attached to a bridging device;
a padding material located on an exterior surface of the conduit body
C 
8-17
16A, 16B 
A wound cover comprising a non-rectangular, non-square, non-circular, non-oval shape
D 
22 
11A, 11B, 12
An adhesive lower surface of a sealing layer comprises an interruption to prevent peel propagation of a conduit body to the sealing layer


The species are independent or distinct because they describe mutually exclusive features as described in the figures of Applicant’s specification. For example, species A describes a foam pad comprising an enlarged proximal end (¶ [0073], the device 1400 depicted in FIGS. 14A and 14B … the pad/release liner 1402, 1404 comprises a bulbous or otherwise enlarged proximal end 1406). This feature does not appear in any of the other embodiments. 
Species B calls for a first skin protection structure and a second porous skin protection structure is releasably pre-attached to the bridging device, which appears only in Figs. 13A-13D (¶ [0072], the release liner 1332, in contrast to typical liners, may comprise a skin-friendly surface or material … a soft, resilient materials, such as felt or other woven or non-woven fibrous materials). 
Species C is the only species that describes a wound cover comprising a non-rectangular, non-square, non-circular, non-oval shape (¶ [0077], The wound cover 1602 in this embodiment may be shaped to facilitate forming seals around highly curved surfaces, such as having re-curved edges or “butterfly” lobes 1604 on one or two opposing ends of the wound cover 1602). 
Species D describes a mutually exclusive feature of an adhesive lower comprises an interruption to prevent peel propagation (¶ [0063], The absence of adhesive on the conduit body 1005 in region 1024 … can also act as an interruption such that peeling … does not propagate to the sealing layer 1007). 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 18-21, 23-35 and 37 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply. The species have been shown to be mutually exclusive as discussed above. .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
No telephone call was made to Applicant's Representative to request an oral election to the above restriction requirement, due to its complexity.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781